—Appeal from a judgment of the Supreme Court (McGill, J.), entered March 31, 1999 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this habeas corpus proceeding challenging a 1993 determination revoking his parole. Supreme Court denied the application for a writ and we affirm, albeit on a different ground than that expressed by Supreme Court. The record reveals that petitioner previously filed an identical application challenging the 1993 determination and was granted a rehearing, following which petitioner’s parole was again revoked in 1994. Inasmuch as petitioner is being detained pursuant to the 1994 determination, which superseded the one made in 1993, any resolution of this proceeding by Supreme Court would have no impact on petitioner’s rights (see, Matter of Bennett v Kelly, 251 AD2d 776, lv denied 92 NY2d 811). In light of our conclusion that this controversy is moot, and in the absence of any indication that one of the established exceptions to the mootness doctrine applies, petitioner’s application should have been denied as moot.
Cardona, P. J., Mercure, Crew III, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.